Citation Nr: 0700505	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  04-22 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.  

2.  Entitlement to service connection for hypertension 
(claimed as high blood pressure).  

3.  Entitlement to an initial increased rating for 
posttraumatic stress disorder, currently evaluated as 30 
percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record demonstrates that additional 
development is necessary prior to adjudicating the claims of 
entitlement to service connection for hypertension and 
entitlement to an increased rating for posttraumatic stress 
disorder (PTSD).  

At the outset the Board notes that the veteran has not been 
informed of the type of evidence necessary to establish a 
disability rating and an effective date in the event that 
service connection for hypertension is granted, or an 
effective date in the event that a rating in excess of 30 
percent for PTSD is granted.  On remand, provide the veteran 
with notice of the type of evidence necessary to establish a 
disability rating and an effective date in the event that 
benefits are awarded, as well as an explanation as to the 
type of evidence that is needed to establish an effective 
date.  See Dingess v. Nicholson 19 Vet. App. 473 (2006).  

The RO granted the claim of entitlement to service connection 
for PTSD and assigned an initial 30 percent disability rating 
effective, November 2002.  The veteran appealed the initial 
30 percent rating assigned and on appeal the veteran 
essentially contends he experiences symptoms attributable to 
PTSD which meet the criteria for the next higher rating of 50 
percent.  He asserts that he experiences panic attacks more 
than once per week, interrupted sleep, difficulty 
understanding complex commends, short and long-term memory 
loss, episodes of irritability and depression.  (See the 
veteran's statements in support of the claim, dated in 
January and May 2004).  The veteran, though his 
representative, points out that the most recent examination 
is more than 4 years old.  (See the Appellant's Brief, dated 
in December 2006).  

The most recent examination of the veteran's PTSD was in 
February 2003.  The Board finds that, in view of the 
veteran's contentions and the time since his last 
examination, a current comprehensive psychiatric examination 
is needed to properly evaluate the veteran's service-
connected PTSD.  Adjudication of the claim for a higher 
initial disability rating for PTSD should include specific 
consideration of whether "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found), pursuant to Fenderson v. West, 12 Vet. App. 
119, 126 (1999), is appropriate.  

The veteran also claims entitlement to service connection for 
hypertension disease as secondary to the service-connected 
PTSD.  (See the veteran's January and May 2004 statements in 
support of the claim.)  The post-service medical record 
includes evidence which shows that he is currently diagnosed 
as having hypertension disease; however, the record does not 
include a medical opinion which addresses the etiology of 
hypertension and whether there is a relationship between the 
hypertension disease and the veteran's service-connected 
PTSD.  (See VA examination report, dated in February 2003.)  

Schedule the veteran for VA examination to determine the 
etiology of hypertension disease.  Instruct the examiner to 
1) confirm whether the veteran is currently diagnosed as 
having hypertension, 2) render an opinion as to whether a 
current diagnosis of hypertension is related to the veteran's 
period of service, and 2) whether a diagnosis of hypertension 
is related to the service-connected PTSD.  

The veteran has submitted a lay statement in January 2004 
which corroborates his assertion of being exposed to acoustic 
trauma (i.e. rocket and mortar attacks) in service.  The 
veteran's DD 214 form shows that the veteran was an equipment 
operator.  This military occupational specialty suggests 
exposure to noise.  The Board finds that the veteran has 
submitted sufficient evidence to show that he was exposed to 
noise in service.  The veteran has also submitted evidence 
showing that he currently has hearing loss.  The question 
becomes whether the veteran's current hearing loss is related 
to his service noise exposure.  As this is a medical 
question, the veteran should be scheduled for a VA 
examination to include an opinion regarding the etiology of 
his current hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter 
which is consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) and 
which includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date in the event that service 
connection is granted for hypertension 
and bilateral hearing loss, and 
information needed to establish an 
effective date in the event that an 
initial increased rating is awarded for 
PTSD, as outlined by the Court in Dingess 
v. Nicholson 19 Vet. App. 473 (2006).

2.  Schedule the veteran for VA 
psychiatric examination in order to 
determine the current level of severity 
for PTSD.  All indicated tests and 
studies are to be performed.  The claims 
folder must be made available to the 
examiner for review.  The examiner should 
report all symptoms related to the 
veteran's service-connected PTSD.  The 
examiner should discuss the social and 
occupational impairment caused by the 
veteran's PTSD symptoms.  The examiner 
should provide a GAF score and should 
explain the meaning which is associated 
with such score.

The examiner is requested to provide a 
complete rationale for any opinion 
expressed.  

3.  Schedule the veteran for VA 
examination to confirm that he is 
diagnosed as having hypertension and to 
determine the etiology of the currently 
diagnosed hypertension disease.  All 
indicated tests and studies are to be 
performed.  The claims folder must be 
made available to the examiner for 
review.  Following the examination, if 
hypertension is diagnosed, the examiner 
is requested to:

(a)  render a clear medical opinion 
as to whether it is at least as 
likely as not (i.e., at least a 50% 
probability) that hypertension was 
incurred during the veteran's period 
of service;

(b) render a clear medical opinion 
as to whether it is at least as 
likely as not (i.e., at least a 50% 
probability) that hypertension is 
proximately due to or aggravated by 
service-connected PTSD. 

A complete rationale for all opinions 
given should be included in the 
examiner's report.  

4.  Schedule the veteran for a VA audio 
examination for the purpose of 
determining the nature and etiology of 
his diagnosed hearing loss.  The claims 
folder should be made available and 
reviewed by the examiner.  Based on 
examination findings, historical records, 
and medical principles, the physician 
should give a medical opinion, with full 
rationale, as to the etiology of the 
veteran's current bilateral hearing loss, 
including the likelihood that it was 
medically caused by any noise exposure or 
acoustic trauma in service.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder. The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
the claims.  

6.  The RO should readjudicate the claims 
and verify that the requested development 
has been accomplished in a manner that is 
consistent with this Remand, and if the 
benefits sought on appeal remain denied, 
the appellant should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  The appropriate period 
of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



